DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/04/2021 has been entered – Claims 1 and 10 are amended, Claims 2-4 are cancelled, and Claims 14-15 are newly added. Claims 1 and 5-15 remain pending in this application with Claims 10-13 standing withdrawn as being directed to a non-elected invention. 

The rejection of Claims 1, 3-5, and 8-9 under 35 U.S.C. 103 as being unpatentable over Sepati et al. (US 2014/0245577 A1) and Huang (“Fabrication and Properties of Carbon Fibers”) when taken with the evidence of Candelieri et al. (WO 03/089212 A1), as previously set forth in the Non-Final Office Action mailed 08/04/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made based on the previous rejection of Claim 2 under 35 U.S.C. 103 over Sepati and Huang and further in view of the Department of Defense ("Plastic Matrix Composites with Continuous Fiber Reinforcement"). The rejections of Claim 6 under 35 U.S.C. 103 over Sepati and Huang and further in view of Barnhardt (“The Case the Blending Purified Cotton…”) and Claim 7 as being unpatentable over Sepati and Huang and further in view of Vieille et al. ("About the Impact Behavior…") are herein revised in accordance with the above rejection.

The rejection of Claims 1 and 3-6 on the grounds of nonstatutory double patenting as previously set forth in the Non-Final Office Action mailed 08/04/2021 is withdrawn provided Applicant’s submission of a terminal disclaimer.

Response to Arguments
Applicant’s arguments on Pages 5-7 of the response dated 11/04/2021 with respect to the rejection of the claims under 35 USC 103 in the previous Office Action have been fully considered but they are not persuasive. 	
Applicant’s Argument – Applicant argues on Page 6 of the reply that the cited documents do not teach or suggest various recited properties of the staple carbon fibers. Applicant states that the carbon fibers of Sepati are produced under different conditions (according to the process of Candelieri) than those recited in Claim 1 and accordingly have different properties than claimed. Applicant specifically points to Table 5 of Candelieri which reports fibers treated at a temperature of 500-700ºC having a percent carbon content that is less than that recited in Claim 1. 
Examiner’s Response – As outlined in the previous Office Action and below, the Examiner notes that the fibers of the prior art the recovered carbon fibers have a carbon content of 92 wt% (see Table 5 on Pg. 12 of Candelieri) and absent a specific definition in the instant specification for the phrase “about” in the context of the carbon content of the fibers being “about 97 wt% or more”, the fibers of the prior art are regarded to meet the limitation of the carbon fiber composition. Applicant states that the fibers of the prior art have a carbon content that is less than that recited in the claim but the Applicant does not provide evidence that the fibers having a carbon content of 92% do not meet the claimed range of “about 97 wt% or more.” Likewise, Applicant does not provide evidence that the fibers of the prior art would have different properties than the claimed fibers. 
Examiner’s Response – Additionally, for purposes of compact prosecution, the Examiner notes that it appears Applicant is arguing that the claimed temperature range directly implies the production of carbon fibers with a carbon content of about 97 wt% or more as claimed but Applicant has not provided evidence that such a 
Applicant’s Argument – Applicant argues on Page 7 of the reply that the DoD document cited previously in the rejection of Claim 2 is not applicable to the current claims at least in part because it is directed to a different type of yarn than claimed. Additionally, Applicant argues that the DoD does not disclose spun yarn diameter ranges and “there accordingly cannot be any motivation to modify that which is not disclosed.” Likewise, Applicant argues that routine optimization requires the claimed range overlaps a range disclosed in the cited art and since the DoD document does not teach a yarn diameter range, the Examiner fails to establish prima facie obviousness based on routine experimentation.  
Examiner’s Response – First, the Examiner notes that the DoD reference is from the analogous art of plastic matrix composites with woven continuous fiber reinforcements. One of ordinary skill in the art would understand that the teachings that yarn size determines the weight and thickness of the fabric and that one yarn may be selected over another to yield a fabric with desired performance characteristics would apply to yarns of any material or construction. Second, with respect to Applicant’s arguments regarding the routine optimization of the yarn diameter, the Examiner respectfully disagrees. A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range but teaches that the claimed parameters are known to affect the results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“[D]iscovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”). Based on the teachings of the DoD, the Examiner 
Applicant’s Argument – Pertaining to newly added Claims 14 and 15, Applicant argues on Page 7 of the reply that the cited documents do not teach or suggest staple carbon fibers having both an average diameter of about 5-10 µm and an average length of about 60-100 mm (Claim 14) or about 65-100 mm (Claim 15). Applicant states that Table 1 of Sepati relied upon by the Examiner reports carbon fibers having lengths of 10 mm and 40 mm only. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in the previous Office Action and below, Sepati teaches that the staple carbon fibers preferably have a length of about 30-60mm (see [0044]) which is regarded to meet/overlap with the ranges recited in Claims 14 and 15. The Examiner notes that the lengths disclosed in Table 1 of Sepati recited in the arguments above were used only for experimental purposes to calculate the Young’s modulus and ultimate strength (see [0079]) and are not the lengths of the fibers in the spun yarn.

Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10, has been reviewed and is accepted. The terminal disclaimer has been recorded. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 5, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Sepati et al. (US 2014/0245577 A1), Huang (“Fabrication and Properties of Carbon Fibers”, Materials (2), Pgs. 2369-2403, 2009), and the Department of Defense ("Plastic Matrix Composites with Continuous Fiber Reinforcement" Military Handbook MIL-HDBK-754 (AR), Chapter 2, 19 September 1991) when taken with the evidence of Candelieri et al. (WO 03/089212 A1).
Regarding Claim 1, Sepati teaches a yarn containing 40 wt% of recovered carbon staple fibers blended with 60 wt% auxiliary thermoplastic staple fibers (see [0081]). The carbon fibers of Sepati were produced according to the process in Candelieri’s WO 03/089212 (see [0078]). As evidenced by Candelieri, the recovered carbon fibers have a carbon content of 92 wt% (see Table 5 on Pg. 12). Absent a specific definition in the instant specification for the phrase “about” in the context of the carbon content of the fibers being “about 97 wt% or more”, the fibers of Sepati are regarded to meet the limitation of the carbon fiber composition. Further, in the analogous art of carbon fibers, Huang teaches that it was known in the art at the time of the claimed invention that increasing carbon content increases the Young’s modulus of the fiber in the fiber direction (see Pg. 2370). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the yarn of Sepati by increasing the weight percentage carbon in the carbon fibers, such as to the claimed range of about 97 wt% or more, for the benefit of increased Young’s modulus. 
Sepati does not explicitly teach a woven article comprising the above blended yarn. However, Sepati suggests that the yarn can be managed as standard semi-finished products of continuous fiber, and therefore can undergo subsequent weaving processes (see [0073]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a woven article using the carbon fiber yarn of Sepati (or Sepati in view of Huang) above because one of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A).  
Concerning the limitation wherein the woven article is one “for carbon fiber-reinforced plastics”, this phrase is considered to be a statement with regards to intended use. A recitation of the intended use of the claimed invention must result in a structural different between the 
Concerning the limitation wherein the staple carbon fibers are obtained by carbonizing a carbon fiber reinforced plastic scrap at about 900ºC to about 1400ºC, said limitation is considered a product-by-process-type limitation and is not further limiting insofar as the scope of the claim. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the fibers of the prior art have a carbon content within the claimed range, they are regarded to encompass the full scope of the claim. The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Concerning the carbon fiber dimensions, Sepati teaches that the staple carbon fibers preferably have a length of about 30-60mm (see [0044]) which falls within the claimed range of “about 20 mm to about 100 mm.” Sepati also teaches that the staple carbon fibers have a diameter of 4.7 µm (see Table 1) which is regarded by the Examiner to meet the limitation of the instant claim wherein the fibers have an average diameter of “about 5µm to about 30 µm.” Likewise, in the event it is determined a diameter of 4.7 µm does not fall within the claimed range, the Examiner notes that a prima facie case of obviousness exists where the claimed 
Concerning the tensile modulus of the carbon fibers, Sepati teaches that the staple carbon fibers in the yarns of the woven article have a Young’s modulus (tensile modulus) of ~260 GPa as measured in accordance to standard ISO11566:1996 (see [0078]-[0079] & Table 1). The prior art appears silent with respect to the tensile modulus according to ASTM D3379. However, provided the teachings of Sepati and provided the fact that the staple carbon fibers have the same structure and chemical composition as those of the parent claim, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to expect that the property wherein the staple carbon fibers have a tensile modulus of about 100-1000 GPa as measured in accordance with ASTM D3379 flows naturally from the teachings of the prior art. Products of identical structure and chemical composition cannot have mutually exclusive characteristics.  
Concerning the diameter of the spun yarn, Sepati in view of Huang appears silent. However, in the analogous art of plastic matrix composites with woven continuous fiber reinforcements, the Department of Defense (DoD) teaches that it was known in the art at the effective filing date of the claimed invention that yarn size determines the weight and the thickness of the fabric and thus, for specific purposes, one yarn may be selected over another to yield a fabric with certain performance characteristics (see Pg. 2-10). Therefore, the precise diameter of the spun yarn would have been considered a result effective variable by the ordinarily skilled artisan. As such, absent a persuasive showing of secondary considerations, the claimed diameter of the spun yarn cannot be considered critical. Accordingly, one of ordinary skill in the pertinent art at the time the invention was made would have optimized, by routine experimentation, the diameter of the spun yarn in the woven article of Sepati in view of Huang (such as selecting a diameter of about 0.5 mm to about 3.0 mm) to obtain the desired fabric weight and thickness for the intended application and its requisite performance In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   

Regarding Claim 5, Sepati in view of Huang and the DoD teaches the woven article according to Claim 1 above. Sepati also teaches that the auxiliary thermoplastic fibers may comprise co-PA (polyamide) or polyester resin (see [0051]). 

Regarding Claims 8-9, Sepati in view of Huang and the DoD teaches the woven article according to Claim 1 above. Concerning the claimed properties wherein the woven article has a notched Izod impact strength of about 3.5 kgf·cm/cm or more as measured on a 1/8” thick specimen prepared by compression molding of the woven article in accordance with ASTM D256 and wherein the woven article has a flexural modulus of about 5 GPa to about 35 GPa as measured on 1/4” thick specimens prepared by compression molding of the woven article in a longitudinal direction (X-axis direction) and in a perpendicular direction (Y-axis direction) with respect to the longitudinal direction, respectively, in according with ASTM D790, and a difference between flexural moduli of the specimen compressed in the X-axis direction and the specimen compressed in the Y-axis direction ranges from about -5% to about 5%, although the prior art combination does not explicitly disclose said properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since the references teach an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise. 

Regarding Claim 14, Sepati in view of Huang and the DoD teaches the woven article according to Claim 1 above wherein the staple carbon fibers preferably have a length of about 30-60mm (see Sepati [0044]) which overlaps with the claimed range of “about 60 mm to about 

Regarding Claim 15, Sepati in view of Huang and the DoD teaches the woven article according to Claim 1 above wherein the staple carbon fibers preferably have a length of about 30-60mm (see Sepati [0044]) which is regarded by the Examiner to overlap with the limitation of the instant claim wherein the fibers have an average length of “about 65 mm to about 100 mm” provided the lack of a definition for the phrase “about.” Likewise, in the event it is determined a length of 60mm does constitute “about 65mm”, the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sepati et al. (US 2014/0245577 A1), Huang (“Fabrication and Properties of Carbon Fibers”, Materials (2), Pgs. 2369-2403, 2009), and the Department of Defense ("Plastic Matrix Composites with Continuous Fiber Reinforcement" Military Handbook MIL-HDBK-754 (AR), Chapter 2, 19 September 1991) as applied to Claim 1 above, and further in view of Barnhardt (“The Case the Blending Purified Cotton in Nonwovens”).
Regarding Claim 6, Sepati in view of Huang and the DoD teaches the woven article according to Claim 1 above but the prior art combination appears silent with respect to the length and diameter of the thermoplastic staple fibers. 
In the art of blended staple fiber materials, Barnhardt teaches that the best blended fiber materials are produced when the fibers are close in diameter and length as it produces an even fiber blend (see “Creating the Best Possible Fiber Webs”). While Barnhardt is directed towards a blend based on cotton fibers for use in a nonwoven, one of ordinary skill in the art before the effective filing date of the claimed invention looking to form the blended yarns of Sepati in view 
Such a modification would yield a woven article wherein the thermoplastic resin fibers have a length of about 30-60mm (see Sepati [0044]) which falls within the claimed range of “about 10 mm to about 110 mm.” Likewise, said modification would yield a woven article wherein the thermoplastic resin fibers have a diameter of 4.7 µm (see Sepati Table 1) which is regarded by the Examiner to meet the limitation of the instant claim wherein the fibers have an average diameter of “about 5µm to about 30 µm.” Likewise, in the event it is determined a diameter of 4.7 µm does not fall within the claimed range, the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sepati et al. (US 2014/0245577 A1), Huang (“Fabrication and Properties of Carbon Fibers”, Materials (2), Pgs. 2369-2403, 2009), and the Department of Defense ("Plastic Matrix Composites with Continuous Fiber Reinforcement" Military Handbook MIL-HDBK-754 (AR), Chapter 2, 19 September 1991) as applied to Claim 1 above, and further in view of Vieille et al. ("About the Impact Behavior of Woven-Ply Carbon Fiber-Reinforced Thermoplastic- and Thermosetting-Composites: A Comparative Study", Composite Structures (101), Pgs. 9-21, 2013).
Regarding Claim 7, Sepati in view of Huang and the DoD teaches the woven article according to Claim 1 above. Sepati also teaches the woven inventive yarns may undergo pre-impregnation (see [0073]) but the prior art combination appears silent with respect to the material used in said impregnation. In the analogous art of woven fabric-based carbon fiber . 















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789